Citation Nr: 9932712	
Decision Date: 11/19/99    Archive Date: 11/29/99

DOCKET NO.  98-20 571	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas




THE ISSUE

Denial of waiver request for $675.00 pension overpayment.





REPRESENTATION

Appellant represented by:	The American Legion




FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
September 1968 to March 1969.

2.	On July 29, 1999, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  The regional office (RO) in 
July 1998 determined that the veteran did not qualify for a 
waiver of overpayment of $675.00 in pension benefits.  The 
veteran was notified of this action by the RO later that 
month.  The RO received a notice of disagreement (NOD) in 
November 1998.  The RO issued a statement of the case (SOC) 
in December 1998.  The RO received a VA form 9, substantive 
appeal, later that month.  In July 1999, the Board of 
Veterans Appeals (Board) received a statement from the 
veteran requesting withdrawal of his appeal regarding the 
overpayment of pension benefits.

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. 
§§ 20.202, 20.204(b) (1999).  Withdrawal may be made by the 
appellant or by his or her authorized representative, except 
that a representative may not withdraw a Substantive Appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c) (1999).  The 
appellant has withdrawn this appeal and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed without 
prejudice.


ORDER

The appeal is dismissed.




		
MARY GALLAGHER
	Member, Board of Veterans' Appeals


 



